Citation Nr: 9915355	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to restoration of a 40 percent evaluation for 
aneurysm of the ulnar artery of the right arm.

2. Entitlement to an increased rating for aneurysm of the 
ulnar artery of the right arm, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1990.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1994 rating decision of the Regional Office 
(RO) which reduced the 40 percent evaluation for aneurysm of 
the ulnar artery of the right arm to 10 percent, effective 
February 1995.  This case was previously before the Board in 
June and September 1997 and was remanded in order to afford 
the veteran the opportunity to testify at a travel board 
hearing.  The case is again before the Board for appellate 
consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


REMAND

The veteran asserts that the 40 percent evaluation for his 
service connected aneurysm of the ulnar artery of the right 
arm should be restored.  The Board notes that the ratings 
assigned in this case have variously employed Diagnostic Code 
7111 and 7112 of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  In this regard, it is noted that 
Diagnostic Code 7111 pertains to large arteries and 
Diagnostic Code 7112 applies to small arteries.  Following 
the Department of Veterans Affairs (VA) examination in April 
1998, the examiner noted that the veteran had a history of a 
right ulnar aneurysm of a major vessel.  It is not clear from 
the record whether the artery involved is considered to be 
large or small.  The Board also notes that during the VA 
examination, the veteran indicated that he was receiving 
treatment at St. Luke's Hospital for pain at the wrist site.  
It does not appear that the RO has attempted to obtain these 
records.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the aneurysm of 
the ulnar artery of his right arm since 
1994.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, including his 
treatment at St. Luke's Hospital.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
vascular disease, if available, to 
determine the nature and extent of his 
aneurysm of the ulnar artery of the right 
arm.  All necessary tests should be 
performed.  The examiner is specifically 
requested to state whether the ulnar 
artery is a large or small artery.  If it 
is a large artery, the examination report 
must include the findings required 
pursuant to Diagnostic Code 7111.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



